Matter of Hannon v Westbury Union Free Sch. Dist. Bd. of Educ. (2015 NY Slip Op 06668)





Matter of Hannon v Westbury Union Free Sch. Dist. Bd. of Educ.


2015 NY Slip Op 06668


Decided on August 26, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2014-00078
 (Index No. 6888/13)

[*1]In the Matter of Kevin Hannon, et al., respondents,
vWestbury Union Free School District Board of Education, appellant.


Jaspan Schlesinger LLP, Garden City, N.Y. (Jessica M. Baquet and Michael D. Raniere of counsel), for appellant.
Richard M. Greenspan, P.C., Ardsley, N.Y. (Matthew P. Rocco of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Westbury Union Free School District Board of Education dated March 21, 2013, rejecting an advisory arbitration award, the Westbury Union Free School District Board of Education appeals from a judgment of the Supreme Court, Nassau County (Sher, J.), dated September 11, 2013, which granted the petition, annulled the determination, reinstated the petitioner Kevin Hannon to the position of maintainer, with back pay, and awarded the petitioner Carlos Brugueras back pay from the date that he was laid off until his discharge from employment.
ORDERED that the judgment is affirmed, with costs.
Contrary to the contentions of the Westbury Union Free School District Board of Education (hereinafter the Board), its determination to reject an advisory arbitration award was arbitrary and capricious. The collective bargaining agreement between the Board and the United Public Service Employees Union required the parties "to consider the opinion" of the arbitrator "in determining the final disposition of the grievance under review," and there is no evidence in the record that the Board did so when it terminated the petitioners' employment, in violation of the plain terms of the collective bargaining agreement (see Matter of Plainedge Fedn. of Teachers v Plainedge Union Free School Dist ., 58 NY2d 902).
The Board's remaining contentions are without merit.
DILLON, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court